Order entered May 15, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01394-CV

                     ENRIQUE N. PONTE, JR. M.D., ET AL., Appellants

                                                  V.

                        MARCELA BUSTAMANTE, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 08-08056

                                              ORDER
       We GRANT appellants’ May 14, 2013 unopposed joint motion for an extension of time

to file their briefs to the extent that appellants shall file their briefs on or before June 21, 2013.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE